IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DR. SUSAN KEGERISE,                        : No. 877 MAL 2016
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
            v.                             :
                                           :
                                           :
KATHY L. DELGRANDE, JOHN F.                :
DIETRICH, CLIFTON D. EDWARDS,              :
CAROL L. KARL, JESSE RAWLS, SR.,           :
DR. PETER J. SAKOL, HELEN D.               :
SPENCE, AND MARK Y. SUSSMAN, IN            :
THEIR OFFICIAL CAPACITY,                   :
                                           :
                   Petitioners             :


                                      ORDER



PER CURIAM

      AND NOW, this 17th day of May, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioner, are:


      a.    Whether the Commonwealth Court majority’s holding that a claim of
            constructive discharge does not require actual resignation conflicts
            with the United State Supreme Court’s holdings in Green v.
            Brennan, 136 S.Ct. 1769 (2016) and Pennsylvania State Police v.
            Suders, 124 S.Ct. 2342 (2004)[?]

      b.    Whether the Commonwealth Court majority’s holding that a claim of
            constructive discharge does not require actual resignation conflicts
            with this Court’s decision in Pennsylvania Labor Relations Bd. v.
            Sand’s Ret. Corp., 240 A.2d 801 (Pa. 1968) or the Superior Court’s
            decisions in Kroen v. Bedway Sec. Agency, Inc., 633 A.2d 628
            (Pa. Super 1993) and its progeny[?]
c.   Whether the Commonwealth Court majority erred as a matter of law
     and so abused its discretion as to call for this Court’s review in
     concluding that Kegerise had a clear right to relief in mandamus
     pursuant to Section 1080 of the Public School Code, even though
     Section 1080 is silent as to the District’s obligations in the face of a
     superintendent’s resignation[?]




                           [877 MAL 2016] - 2